Citation Nr: 0303921	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  96-50 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife, Appellant's Sons


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.

The matter was previously before the Board in October 1998 
and remanded for further development and adjudication.  The 
matter is now ready for appellate disposition.

The Board notes while the veteran has requested an additional 
RO hearing he was previously afforded one in December 1993.  
As such, there are no outstanding hearing requests of record.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2. The veteran's asserted in-service stressors remain 
unverified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during service, nor 
may it be
presumed to have so incurred. 38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 1991 &
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

In the March 1993 rating decision, the August 1993 statement 
of the case (SOC), and in supplemental statements of the case 
(SSOC) dated February 1994, June 1997, and October 2002, the 
RO denied the claim on the substantive merits, based on the 
standard of review articulated in this decision. While the 
veteran's representative has argued that the veteran's claim 
was adjudicated on the wrong basis in the October 2002 SSOC, 
i.e. new and material, the Board finds that the veteran's 
claim was in fact adjudicated and denied on the merits.  
Therefore, the RO has adjudicated the veteran's claim under 
the correct standard.  

The Board will apply the current standard in adjudicating the 
veteran's claims.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].   After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue addressed in this 
decision.  Review of the record shows that in a April 2001 
VCAA letter, the RO outlined in full detail exactly what 
evidence the veteran needed to submit with respect to his 
claim.  Further, the criteria necessary to warrant service 
connection was provided in the August 1993 SOC.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's DD-214, service medical records, and service 
personnel records have been associated with the claims 
folder.  VA outpatient treatment records and private medical 
records have also been obtained and associated with the 
claims folder.  The veteran presented testimony before the RO 
in a December 1993 hearing.  Numerous attempts have been made 
to verify the veteran's asserted in-service stressors with 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR).  The veteran has also been provided VA 
examinations in the past.  While the Board notes that the 
veteran was not afforded an examination subsequent to the 
October 1998 Board remand, the Board finds that a VA medical 
examination or medical opinion is not necessary to make a 
decision in the case at bar. See 38 U.S.C.A. §5103A(d).  As 
will be discussed below, the veteran's asserted in-service 
stressors remain unverified. Id.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  In sum, 
the facts relevant to the veteran's claim have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.").  Therefore, there is no reasonable 
possibility that any further development could substantiate 
the claim.  Accordingly, the Board will address the merits of 
the veteran's claim.

Laws and regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war. See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a). When a veteran seeks service connection 
for a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence. See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).

The veteran claims he is entitled to service connection for 
PTSD.  Service connection for PTSD requires a diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, 
as established by medical evidence, between current symptoms 
and the claimed in-service stressor. See 38 C.F.R. § 
3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993). If however, the VA determines 
that the veteran did not engage in combat with the enemy or 
that the veteran engaged in combat with the enemy but the 
alleged stressor is not combat-related, the veteran's lay 
testimony, by itself, is insufficient to establish the 
occurrence of the alleged stressor. Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's testimony or statements. See Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Analysis

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that for the reasons listed below, the 
veteran's claim must be denied. In a statement received 
November 1987, the veteran listed the following stressors, 
his unit was attacked at long distances many times and in 
April 1966, two friends named "[redacted]" and "[redacted]" were 
killed in a place called "Vou-Tao."  In a response to a 
January 1999 letter from the RO, as instructed per Board 
remand, the veteran added these additional stressors: in 
November 1965, he was shot at after he was transferred to 
Ben Hoa; in January 1966, he saw a Buddhist Monk set himself 
on fire; in February 1966, in Ben Hoa, he saw a child 
strapped to a bomb, which subsequently exploded; and his 
unit was attacked repeatedly in "Vou-Tao" between February 
1966 and April 1966.

Service medical records are devoid of any treatment for or 
complaints of PTSD.  While the veteran did complain of 
nervousness in February 1965, a May 1966 separation 
examination was negative for any diagnosis of a psychiatric 
disorder. The earliest post-service diagnosis of PTSD of 
record appears to be dated June 1984, some 18 years after 
the veteran's separation from service and thus, outside the 
one-year presumptive period for psychoses. See 38 C.F.R. §§ 
3.307(a),
3.309(a).  While it appears that the veteran was diagnosed 
with anxiety disorder and anxiety depressive disorder with 
multiple somatic complaints in 1976, this is still some 10 
years after the veteran's separation from service and again 
outside the one-year presumptive period. Id.

In the instant case, while it is noted that some medical 
evidence of record contains diagnoses of PTSD, the Board is 
not required to accept doctors' opinions that are based upon 
the veteran's recitation of medical history. See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995). Even if the Board were 
to concede a diagnosis of PTSD, the veteran has not provided 
credible supporting evidence that the in-service stressors 
occurred or that he engaged in combat with the enemy. 38 
C.F.R. § 3.304(f).

A June 1997 response from USACRUR, while indicating that the 
veteran's unit received its first battle causalities as a 
result of a mortar attack on the Vung Tau Army Airfield on 
March 12, 1966, neither the US Army casualty reports nor the 
morning reports for the 124th Transportation Company list a 
"[redacted]" or "[redacted]" as killed in action.  In fact, the 
March 12, 1966, attack was directed against the 54th Aviation 
Company, not the 124th Transportation Company.  Further, the 
records did not verify that the veteran's unit suffered 
repeated attacks during February 1966 to April 1966 as he 
previously indicated.  A March 1999 response from USACRUR, 
again indicates that US Army casualty files do not list a 
"[redacted]" as being wounded in action or killed in action.  
Finally, an August 2002 response from USACRUR also did not 
confirm the veteran's stressors.  For example, during 1966, 
for the 124th Transportation Company  "only one incident 
occurred during the year involving enemy activity."  Thus, 
the veteran's stressors provided in November 1987 and 
January 1999, remain unverified.

The Board would also note that there is also some question 
about whether the veteran has a current PTSD diagnosis.  VA 
outpatient treatment records dated between February 1997 to 
August 2002, indicate that PTSD was a rule out diagnosis 
only and that while the veteran has PTSD like symptoms, a 
diagnosis of PTSD was "frankly doubtful" and could be 
easily accounted for by other conditions such as Major 
Depression.  However, as the veteran's stressors have not 
been verified, a link has not been established between any 
of the veteran's current symptoms and an in-service 
stressor.  Therefore, the preponderance of the evidence is 
against his claim for service connection for PTSD. 
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. Gilbert, supra.


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

